DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: In the prior art, U.S. Pub. No. 2009/0128681 to Kim teaches a camera module and lens unit and holder coupled to the lens unit, and ceramic board coupled to the holder having a concave portion where the image sensor is inserted. The holder may include an infrared cut off filter, and the ceramic board may be coupled to the lens unit or the image sensor may be inserted into the ceramic board.  
Further, U.S. Pub. No. 2006/0061889 to Tan et al. teaches an electronic module adapted to sense light and configured to minimize the entry of stray light into the module.  The module includes a first substrate coupled to the housing and a second substrate on the first substrate opposite the housing, and a chip on the second substrate. 
However, the prior art of record does not teach all of the limitations of the 
currently amended claims including at least, “a shield plate located between the first substrate and the second substrate, the shield plate having a second opening, wherein the shield plate includes leaf springs in contact with the first substrate and the second substrate and urging the first substrate to the second substrate.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664